Citation Nr: 1521510	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.


FINDING OF FACT

Bilateral plantar fasciitis, bilateral pes planus, and left heel spurs are due to in-service standing, marching, and other rigorous activities with little footwear support.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral plantar fasciitis, bilateral pes planus, and left heel spurs have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent the action taken herein below is favorable to the appellant, further discussion of VA's duty to notify and assist is not necessary at this time.

The Veteran claims that twenty years of service in the Navy climbing up and down ladders, doing manual labor, working on steel, and drilling soldiers has caused him problems with his feet.  He stated in the February 2015 Board hearing that in the Navy he was a motor technician and worked in the fire room where he stood watches on steel decks and went up and down ladders; he also trained recruits for four and a half years during which time he marched with them everywhere they went and was on his feet eight hours per day.  The Veteran also testified that the Navy-issued shoes, called "boondockers," provided poor foot support.  When he became a drill instructor, his command had him and other drill instructors pay out of pocket to get civilian shoes to help support their feet.

The Veteran further testified that he experienced pain on the bottom of his feet and ankles while he was in the Navy and then upon separation, his feet continued to bother him in the same manner.  He explained that he did not seek medical care in-service because he was raised not to complain about every ache and pain; he wanted to avoid sick call because he could not afford to be out of work; and because on the frigate, there was only a corpsman and no doctor.  He testified that prior to 2004 he treated himself for the pain by purchasing insoles and wearing shoes with better support.

Private treatment records show the Veteran seeking treatment for foot pain in December 1995 and May 1996.  Private treatment records from 2004 show the Veteran underwent physical therapy for left heel pain assessed as plantar fasciitis.  Custom orthotics were made for the Veteran.  It was noted that an X-ray showed a heel spur.

A March 2010 VA examination resulted in a diagnosis of plantar fasciitis of both feet.  The examiner found no pes planus present.  The examiner noted that the Veteran has limitations with standing and walking and requires shoe inserts.  The examiner opined that it is less likely than not that the Veteran's current right and left arch pain is related to the left foot complaint of plantar wart documented in his medical records.  The rationale the examiner provided is that there is one documentation of left foot condition in his military medical record and that is for a plantar wart, an independent and unrelated condition to his current complaint of plantar fasciitis.

June 2010 private treatment records note the Veteran has flattened arches and a left plantar calcaneal spur.  July 2010 physical therapy records reveal treatment for bilateral plantar fasciitis and left heel spurs.

An undated correspondence from Dr. A.L.S. notes that she treated the Veteran for bilateral foot pain due to heel spurs, plantar fasciitis, and pes planus.  Dr. A.L.S. opined that 20 years in the military wearing service-issued boots with poor arch support and cushioning led to his current foot problems.

In November 2010 and June 2011 correspondences, a private orthopedic trauma surgeon reported on the Veteran's feet disabilities.  The surgeon stated that he has seen the Veteran in his clinic and reviewed records the Veteran presented to him.  He opined that the Veteran's pes planus, heel spurs and plantar fasciitis developed over time, and were exacerbated by military service.  The surgeon reasoned that prolonged walking, marching, drilling, working on steel decks, and the associated manual labor are among many of the contributing factors for foot pain over time. These activities, in and of themselves do not cause pain, but clearly exacerbate pain in those patients with foot deformity and arthritis

On this record, the Board finds that service connection for bilateral plantar fasciitis, bilateral pes planus, and left heel spurs is warranted.  The Veteran has demonstrated bilateral plantar fasciitis and left heel spurs.  In several records, the Veteran is noted to have bilateral pes planus, although the March 2010 VA examination found pes planus not present.  In this regard, pes planus is found more often than not.  Accordingly, the Board finds that the Veteran has a current pes planus disability.

The Veteran credibly testified in the February 2015 hearing that he performed duties such as standing guard duty on steel decks, standing eight hours per day as a drill instructor and going up and down ladders.  Except for his drill instructor duties, the Veteran performed these duties in boondockers which the Veteran claims have little support for the feet.  The Board accepts the Veteran's testimony on this point, and finds that the Veteran has established an in-service illness or injury.

Post service treatment records are consistent with the Veteran's claim that he had foot pain over an extended period of time.  Records from 1995 show the Veteran seeking treatment for foot pain, and the pain has continued through at least 2010, as shown by medical records.  The Veteran credibly explained that he did not seek treatment in service for foot pain because he wanted to avoid complaining, because he could not be out of work, and because on the frigate, there was only a corpsman.

Medical professionals have submitted credible medical opinion evidence of a link between the Veteran's service activities and the current feet disabilities.  The Board finds the opinion from Dr. A.L.S. to be highly probative.  Although the VA medical opinion found the conditions less likely than not related to service, the rationale indicates the VA examiner based the opinion only on the finding of an in-service unrelated condition (plantar's wart), and did not consider the credible lay evidence of the Veteran.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran has established the nexus element of a claim for service connection.

Because the Veteran has establish all three elements of a claim for service connection for bilateral plantar fasciitis, bilateral pes planus, and left foot heel spurs, service connection is warranted.  


ORDER

Service connection for bilateral plantar fasciitis, bilateral pes planus, and left heel spurs is granted.



____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


